909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elmer WINTERS, Plaintiff-Appellant,v.George V. VOINOVICH, Mayor, Reginald Turner, William Hanton,Chief of Police, City of Cleveland, Defendants-Appellees.
No. 89-3947.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
This matter is before the court upon consideration of plaintiff's appeal from the district court's sua sponte order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking compensatory and punitive damages, plaintiff alleged that defendants issued a defective warrant which caused him to be falsely arrested and imprisoned.  The district court sua sponte dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d) and Malone v. Colyer, 710 F.2d 258, 260-61 (6th Cir.1983).


3
Upon review, we conclude that plaintiff's complaint is frivolous within the meaning of 28 U.S.C. Sec. 1915(d) because it lacks an arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Plaintiff has not indicated how the allegedly incorrect date of the crime negates the existence of probable cause.  Plaintiff's argument concerning discovery also lacks merit.  Accordingly, the district court's order is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation